IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK T. BRZOZOWSKI : CIVIL ACTION
v. NO. 5: 15-2339
PENNSYLVANIA TURNPIKE .
COMMISSION
MEMORANDUM
KEARNEY, J. March 20, 2019

A male toll collector in his late fifties seeking promotions to other jobs within the
Pennsylvania Tumpike Commission first needs to be qualified for the new jobs. lf so, the
Commission may not deny him the job to retaliate for earlier constitutionally protected conduct
and may not discriminate against him based on his age, sex or national origin. When the
Commission did not transfer him to new jobs and later fired him for misconduct, the toll collector
pro se sued the Commission, the Pennsylvania Governor and many employees and agents. We
dismissed two earlier complaints for failing to state a claim. He now alleges the Commission and
two of its employees failed to move him into his desired jobs and fired him to retaliate under the
First Amendment for assisting minorities or because of sex, age or national origin (Polish-
American) discrimination. He also seeks wages for work under an unjust enrichment theory. After
parsing through the toll collector’S pro se Second Amended Complaint, we dismiss his claims
against the individual defendant employees, the claims for First Amendment retaliation, unjust
enrichment, discrimination based on national origin, and discrimination for age and sex for all but
one desired promotion. The toll collector may seek discovery into whether the Commission
discriminated against him based on his age or sex when failing to promote him to an IT Executive

Assistant.

I. Facts alleged in the pro se Second Amended Complaint.
Frank T. Brzozowski, a man of Polish descentl, began working at age 48 for the
Pennsylvania Turnpike Commission (the Commission) in 2003 as a toll collector.2

T he Commission promotes Mr. Brzozowski to Executive Assistant
in its Office of Diversity and Inclusion

Mr. Brzozowski worked as a toll collector until 2012 when the Commission promoted him
to Executive Assistant in the Office of Diversity and Inclusion.3 The Office of Diversity and
Inclusion handles civil rights issues, making it “disliked and unpopular with the [Commission]
workforce of about 85% Caucasian males.”4

Around the time of this promotion, he interviewed for the Interchange Manager position.5
The Commission did not promote him to Interchange Manager but instead hired three other men
and paid them an annual salary of 3561,000.6 Mr. Brzozowski thought he heard on a phone call the
Commission would pay him a salary of $61,000 in his Executive Assistant role but he later
discovered he would start at $50,000 until he completed training.7 Mr. Brzozowski does not allege
he completed training.

After the Commission promoted him, Mr. Brzozowski started attending an in-house
training course at “PTC University to become qualified and more efficient at his job.”8 He took
these course “to improve his clerical skills,” “to perform his duties at his position,” and prove “he
had the background to perform other positions such as Interchange Manager.”9

In his role as Executive Assistant, Mr. Brzozowski evaluated bids for Commission projects
to ensure the contractor met the ten-percent quota for hiring minorities or disadvantaged business
entities 10 He alleges often times the Commission awarded a contract to a contractor who failed to
meet the quota, even though “the second or third ranked prime contractor did meet the 10%

criteria.”ll He protested this practice as “unfair competition.”12 Mr. Brzozowski alleges “[s]ome

members of the engineering department did not like [Mr. Brzozowski]” when he collected
contractor records to ensure compliance with the minority business quota.13

On June 26, 2012, Dorothy Ross, during a Microsoft Word course, accused Mr.
Brzozowski of making “disparaging remarks” about a black coworker.14 Ms. Ross complained to
Human Resources resulting in the termination of a black employee.15

T he Commission denies promotions and gives the jobs to women.

In September 2013, Mr. Brzozowski applied for the Executive Assistant position in the IT
Department, a position for which Mr. Brzozowski met the qualifications16 He could “easily
perform the duties” of the IT Executive Assistant Position because he worked in the IT department
in 2003).17 Patricia Schlegel and Dorothy Ross “arranged scheduling, conspired and ensured that
the someone else other than Mr. Brzozowski would get the position.”18 The Commission hired a
“younger woman” for the IT Executive Assistant position.19

ln October 2013, the Commission hired Mses. Marcella and Sebring in the legal
department, “for a confidential position that was not available to [Commission] employees.”20
Mses. Marcella and Sebring are “better looking women than [Mr. Brzozowski]” and “were trained
for positions that would allow advancement to better positions.”21

The Commission fires Mr. Brzozowski

On December l l, 2013, Mr. Brzozowski arrived late to a Microsoft Excel test administered
by Ms. Ross after finishing up a task for his supervisor.22 Ms. Ross retaliated against him by (1)
failing to give him a one-minute warning before the test ended and (2) reporting he violated the

workplace violence policy “to cover-up her corrupt testing, and to conceal a biased selection

process.”23 The same day, Ms. Ross “verbally threatened [Mr. Brzozowski and his supervisor

Myneca Ojo] in ltalian, a discriminatory act derogatory to Mr. Brzozowski of Polish Descent and

an act of national origin discrimination.”24

Ms. Schlegel terminated the 58-year-old Mr. Brzozowski on December 26, 2013 for

misconduct.25 The Commission replaced Mr. Brzozowski with a “young woman.”26

On June 25, 2014, Mr. Brzozowski filed a Charge of Discrimination with the Equal
Employment Opportunity Commission alleging the Commission discriminated against him. He
checked the boxes for discrimination based on sex, national origin, age, and retaliation and wrote

in the narrative section:

On May 5, 2003, [the Commission] hired me as a Toll Collector. On April 17, 2012,
[the Commission] promoted me into the position of Executive Assistant. I was
discharged on December 12, 2013.

On or about October 2013, I discovered that Alice Sebring (Female, Legal
Assistant) and Anna Marcella (Female, Legal Secretary) were hired for their
respective positions. l was never given the chance to apply to either position
because they Were not posted. Ms. Sebring and Ms. Marcella were both hired as
external candidates l also applied for Executive Assistant Inforrnation Technology
on September 26, 2013, and was not selected for that position either. On December
12, 2013, I was suspended and later discharged after l was falsely accused of
workplace violence by Dorothy Ross (Human Resources Specialist, Female). Ms.
Ross also stated that l threw the manual across the table when l was told l could not

use it.

l believe [the Commission] discriminated against me based on my age (58) and
retaliation in violation of Age Discrimination in Employment Act, sex (Inale),
national origin (Polish) and in retaliation in violation of Title VII of the Civil Rights
Act of 1964 as amended, Title VlI.27

The Equal Employment Opportunity Commission responded on January 23, 2015

addressing his charge:

You were hired in 5/03 as a Supplemental Toll Collector, and in 2012 applied for,
and were promoted to, Executive Assistant. Regarding the positions of Legal
Assistant and Legal Secretary which you could not apply for, the record indicates
that both positions were classified as “confidential,” and so were not posted
internally in accordance with policy.

The evidence indicates that on 12-12-13, your employment was terminated for
violations of policy, following an internal investigation. On 12-11-13, the Training
and Development Specialist was administering exercises for your interview for a
position. She informed you that you were not to use the Excel Manual as a cross
reference, at which time she observed that you whipped the manual across the table
and gave her what she considered to be a terrible glare, to the point she was very
frightened. This was reported to [the Commission], and an investigation was
conducted. The investigation also revealed that you had violated the Electronic
Communications Policy regarding computer usage. Accordingly, your employment
was terminated for policy violations28

Mr. Brzozowski sues the Commission and several individuals

On April 27, 2015, Mr. Brzozowski sued the Pennsylvania Turnpike Commission, and
several of its agents and employees including William K. Lieberman, A. Michael Pratt, Pasquale
T. Deon, Sr., Sean Logan, Barry J. Schoch, Patricia Schlegel, Judy Treaster, Dorothy Ross, Patrick
Caro, Jill Davis, David Smith, Lynn Feeman, under Title VII, the Age Discrimination in
Employment Act, and the Pennsylvania Human Rights Act.29 He also sued Governor Thomas W.
Corbett, the Pennsylvania State Police, and Corporal Shawn Kernaghan under 42 U.S.C. § 1983
claiming false arrest, malicious prosecution, and fabrication of evidence. Defendants moved to
dismiss. On February 25, 2016, our former colleague Chief Judge Stengel dismissed the individual
defendants and the State Police with prejudice but granted Mr. Brzozowski leave to amend his
complaint against the Commission.30

Mr. Brzozowski filed his Amended Complaint on March 30, 2016 alleging the same claims
against Defendants and new claims under the First Amendment, Pennsylvania’s Whistleblower
Law, the Fair Labor Standards Act, the Fair Pay Act, and the Equal Pay Act,31 Defendants again
moved to dismiss. In an August 24, 2016 Order, Judge Stengel dismissed Mr. Brzozowski’s

Amended Complaint for failure to respond to Defendants’ motion to dismiss.32 Mr. Brzozowski

appealed the dismissal on September 23, 2016.33

On June 20, 2018, our Court of Appeals vacated the August 24, 2016 dismissal Order and
remanded the case for further proceedings on the Amended Complaint,34 On September 18, 2018,
the Chief Judge reassigned this case to us following Chief Judge Stengel’s retirement, and Mr.
Brzozowski answered the motion to dismiss the Amended Complaint on November 20, 2018.35

We dismissed Mr. Brzozowski’s Amended Complaint.36 We dismissed Mr. Brzozowski’s
discrimination claims against Commission employees and agents William K. Lieberman, A.
Michael Pratt, Pasquale T. Deon, Sr., Patricia Schlegel, Dorothy Ross, Sean Logan, Barry J.
Schoch, Judy Treaster, Patrick Caro, Jill Davis, David Smith, and Lynn Feeman With prejudice in
a November 28, 2018 Order.37 We dismissed Governor Corbett, the Pennsylvania State Police, and
Corporal Kernaghan Without prejudice subject to renewal if his claims against these Defendants
accrued.38 We granted Mr. Brzozowski leave to amend only his: (1) First Amendment retaliation
claim against the Commission for assisting minorities; (2) First Amendment retaliation claim
against Patricia Schlegel and Dorothy Ross for preventing him from interviewing for the IT
position; (3) Fair Labor Standards Act, Equal Pay Act, Fair Pay Act, quantum meruit, and unjust
enrichment claims against the Commission; and, (4) national origin, sex, and age discrimination
claims against Commission.

ln his Second Amended Complaint, Mr. Brzozowski pro se sues (1) the Commission and
Mses. Schlegel and Ross for First Amendment retaliation, (2) the Commission for unjust
enrichment and quantum meruit, and, (3) the Commission for sex, age, and national origin
discrimination. While he limits his claims to the Commission and Mses. Schlegel and Ross, Mr.
Brzozowski pro se included all the original Defendants in his caption, including the various
Commission employees and agents dismissed With prejudice in our November 28, 2018 Order,

and Governor Corbett, the State Police, and Corporal Kernaghan Whom We dismissed Without

prejudice in the same Order.39 Despite including all the original Defendants in his caption, Mr.
Brzozowski only brings claims against the Commission and Mses. Schlegel and Ross in his Second
Amended Complaint.

II. Analysis.

The Commission and Mses. Schlegel and Ross now move to dismiss the Second Amended
Complaint. 40 The Commission and all Commission employee and agent Defendants listed in the
caption of the Second Amended Complaint move to strike claims we already dismissed with
prejudice in our November 28, 2018 Order.41 Governor Corbett, the Pennsylvania State Police,
and Corporal Shawn Kernaghan (the Commonwealth Defendants) separately move to dismiss the
Second Amended Complaint arguing Mr. Brzozowski fails to allege his claims against them have
accrued.42 We only consider claims we granted leave for Mr. Brzozowski to arnend. Mr.
Brzozowski did not replead his claims under the Fair Labor Standards Act, Equal Pay Act, or Fair
Pay Act, nor did he allege claims against Governor Corbett, the State Police, or Corporal
Kernaghan. Thus, we only consider the claims Mr. Brzozowski pleads: (l) First Amendment
retaliation against the Commission and Mses. Schlegel and Ross; (2) unjust enrichment and
quantum meruit against the Commission; and, (3) sex, age, and national origin discrimination the
Commission.

A. We strike claims dismissed With prejudice in our November 28, 2018 Order.

The Commission and the Commission employee and agent Defendants move to strike
portions of Mr. Brzozowski’s Second Amended Complaint dismissed with prejudice under our
November 28, 2018 Order dismissing Mr. Brzozowski’s Amended Complaint.43 For example, Mr.

Brzozowski alleges “[w]hen discrepancies are revealed afterwards, [Mr. Brzozowski] reserves the

right to duly raise causes of action against original defendants, now dismissed with prejudice, when
uncovered in discovery.”44

We dismissed Commission agents and employees William K. Lieberman, A. Michael Pratt,
Pasquale T. Deon, Sr., Sean Logan, Barry J. Schoch, Judy Treaster, Patrick Caro, J ill Davis, David
Smith, Lynn Feeman with prejudice in our November 28, 2018 Order dismissing the Amended
Complaint, These Defendants are no longer in the case and we will amend the caption to reflect
this. We only consider claims against the Commission and Mses. Schlegel and Ross we granted
Mr. Brzozowski leave to arnend. To the extent Mr. Brzozowski alleges claims we dismissed with

prejudice, we strike these claims from the Second Amended Complaint.

B. Mr. Brzozowski fails to state a claim for First Amendment retaliation against
the Commission for assisting minorities.

Mr. Brzozowski alleges the Commission retaliated against him for assisting minorities in
the Office of Diversity and Inclusion. Mr. Brzozowski brings his First Amendment retaliation
claim under 42 U.S.C. § 1983. Mr. Brzozowski must plead (1) a violation of a right protected by
the Constitution or laws of the United States and (2) a person acting under the color of state law
committed the violation.45 Mr. Brzozowski must allege personal involvement in the constitutional
violation; Mr. Brzozowski cannot claim liability based on respondeat superior.46 To state a claim
against an agency, Mr. Brzozowski must allege a policy or custom causing the constitutional
violation.47

To state a First Amendment retaliation claim, Mr. Brzozowski must allege “(1) that the
activity in question is protected by the First Amendment, and (2) that the protected activity was a
substantial factor in the alleged retaliatory action.”48

Mr. Brzozowski again pleads the Commission terminated him for protesting when

contractors received bids without satisfying the ten-percent criteria for minority business

enterprises But he again fails to connect his protests to retaliatory conduct. Once again, he does
not identify to whom he made these protests, or whether he even protested to anyone at the
Commission. He only alleges “[s]ome members of the engineering department did not like [Mr.
Brzozowski] when he attempted to collect records” concerning contractors’ compliance with the
minority business quota.49 But he does not (1) identify these employees, (2) allege they retaliated
against him, or (3) tie them to any alleged retaliatory conduct.

Mr. Brzozowski recites a laundry list of larnents to show retaliatory conduct. But he does
not tie any of his laments to protected conduct. Although he brings his retaliation claim against the
Commission, he fails to allege a policy or custom caused retaliatory conduct.

Mr. Brzozowski argues the Court of Appeals for the Ninth Circuit’s holding in Maynard v.
Cin of San Jose allows him to sue the Commission for retaliation for assisting minorities50 ln
Maynard, the defendant employer terminated the plaintiff because he reported his supervisor pre-
drafted a letter hiring a white woman before she interviewed for the position. The court in Maynard
held a white employee had standing to sue for retaliation after his employer terminated him for
assisting minorities51 The court did not address, as we do now, whether the plaintiff adequately
stated a claim. We do not question whether Mr. Brzozowski has standing to assert a claim. We
find Mr. Brzozowski fails to state a claim.

We grant the Commission’s Motion to dismiss Mr. Brzozowski’s First Amendment
retaliation claim.

C. Mr. Brzozowski fails to state a claim for First Amendment retaliation against
Mses. Schlegel and Ross,

Mr. Brzozowski alleges Mses. Schlegel and Ross retaliated against him for exercising his
First Amendment rights Mr. Brzozowski applied for an lT department job in September 2013.52

He alleges although he qualified for the position, Mses. Schlegel and Ross “arranged scheduling,

conspired and ensured that [] someone else other than Mr. Brzozowski would get the position.”53

He alleges constitutionally protected conduct of “being an ODI executive assistant which helps
women and non-whites who are victims of discrimination, civil rights violations and
retaliations.”54 He alleges his “constitutionally protected conduct of First Amendment freedom of
speech and associations with non-white Democrats motivated [Mses. Ross and Schlegel] to
conduct retaliation for events with ODI employees and previous African-American employees.”55

Mr. Brzozowski alleges no facts suggesting any constitutionally protected conduct
motivated Mses. Schlegel and Ross to prevent Mr. Brzozowski from interviewing for the IT
position. Mr. Brzozowski generally alleges “constitutionally protected conduct of First
Amendment freedom of speech and associations with non-white Democrats.”56

Even assuming this qualifies as constitutionally-protected conduct, he fails to allege facts
tying this conduct to Mses. Schlegel and Ross beside the mere conclusion his conduct “motivated”
them. He needs to plead a fact nexus He fails to do so and we dismiss this claim against Mses.

Schlegel and Ross

C. Mr. Brzozowski fails to state a claim for unjust enrichment or quantum meruit
against the Commission.

Mr. Brzozowski sues the Commission for unjust enrichment and quantum meruit alleging
when the Commission promoted him to Executive Assistant, he received an annual salary of
$50,000, while “others were started at $61K at an easier position.”57 He alleges unjust enrichment
because he used his own vehicle to travel, while Commission managers used Commission
vehicles58 He also alleges a $10,000 pay cut after his promotion.59 He also alleges the
Commission underfunded the Office of Diversity and Inclusion.60 He alleges Commission
employee Jill Davis took his “lawbooks and personal effects.”61 The Commission argues he fails

to state a claim.

10

Mr. Brzozowski must allege the same elements for quantum meruit and unjust enrichment
under Pennsylvania law.62 Mr. Brzozowski must allege (1) he conferred benefits on the
Commission, (2) the Commission appreciated the benefits, (2) the Commission accepted and
retained the benefits “under such circumstances that it would be inequitable for defendant to retain
the benefit without payment of value.”63 Mr. Brzozowski “must show that the party against whom
recovery is sought either Wrongfully secured or passively received a benefit that would be

3764

unconscionable for the party to retain without compensating the provider. An employee like

Mr. Brzozowski claiming unjust enrichment against his employer must allege he did “more than
work to the best of his abilities for defendant as he was engaged to do.”65

In McGoldrick v. TruePosz'tz'on, Inc., the plaintiff sued his employer for unjust enrichment
arguing he secured a lucrative contract for the employer and the employer then offered the plaintiff
a cash-out for the plaintiff’s vested stock option.66 The court dismissed the claim, explaining the
plaintiff cannot claim unjust enrichment when he “performed his job and was compensated with
his salary.”67

Mr. Brzozowski fails to state a claim for unjust enrichment or quantum meruit, Mr.
Brzozowski fails to plead he conferred benefits on the Commission beyond his job obligations
necessitating repayment. He essentially alleges the Commission did not pay him a salary as high
as he desired. But like the plaintiff in McGoldrz'ck, Mr. Brzozowski performed his job and the
Commission compensated him with a salary. He cannot claim unjust enrichment because the
Commission paid employees in a different position a higher salary. We also find no basis for unjust
enrichment because the Commission allowed higher-level employees to use Commission-owned

vehicles To the extent Mr. Brzozowski alleges Ms. Davis took his personal effects, he may try to

timely sue her in state court under a conversion theory. But he fails to plead this claim here.

11

We dismiss Mr. Brzozowski’s claims for unjust enrichment and quantum meruit.

D. We grant in part and deny in part the Commission’s motion to dismiss Mr.
Brzozowski’s age discrimination claim.

Mr. Brzozowski alleges the Commission discriminated against him based on his age when
it (1) hired a “younger woman” for the IT Executive Assistant position and (2) replaced him with
a “young woman” in the Office of Diversity and Inclusion.68 He alleges in both instances, the
Commission hired a woman “younger than 58 years.”69 The Commission moves to dismiss arguing
Mr. Brzozowski failed to exhaust administrative remedies for his claim. The Commission also
argues Mr. Brzozowski fails to state a claim for age discrimination with respect to his Office of
Diversity and lnclusion position because he does not allege the Commission terminated him due

to his age.

1. Mr. Brzozowski states a claim for age discrimination against the
Commission relating to the IT Executive Assistant position.

Mr. Brzozowski alleges the Commission discriminated against him because of his age
when it hired a “younger woman” for the IT Executive Assistant position. The Commission argues
Mr. Brzozowski failed to exhaust his administrative remedies for this claim.

Under the Age Discrimination in Employment Act, an employer cannot “fail or refuse to
hire or to discharge any individual or otherwise discriminate against any individual with respect
to his compensation, terms, conditions, or privileges of employment, because of such individual's
age.”70 To state a claim for age discrimination, Mr. Brzozowski must allege: “(1) he is older than
40; (2) he applied for and was qualified for the position; (3) he suffered an adverse [employment]
action; and (4) he was replaced by a sufficiently younger person to support the inference of age

discrimination.”71

12

Before suing for age discrimination, Mr. Brzozowski must exhaust administrative
remedies: “No civil action may be commenced by an individual under this section until 60 days
after a charge alleging unlawful discrimination has been filed with the Equal Employment
Opportunity Commission.”72 “[T]he scope of a resulting private civil action in the district court is
‘defined by the scope of the EEOC investigation Which can reasonably be expected to grow out of
the charge of discrimination[.]”’73 “Only claims that are fairly within the scope of the prior
administrative complaint, or the investigation arising therefrom can be considered to have been
exhausted.”74

In Hemphill v. th'laa'elphz'a Housing Authorz'ly, the plaintiff sued her employer for race,
age and gender discrimination In her Charge With the Equal Employment Opportunity
Commission, she wrote her employer terminated her and she “believe[d] the discharge was
because of [her] age.”75 She checked the boxes on the Charge for race and age discrimination, She
also wrote “l am a White Female,” but did not check the box for sex discrimination,76

Our colleague Judge Savage found the plaintiff exhausted her administrative remedies for
her sex discrimination claim when, although failing to check the gender discrimination box, she
alleged in the Charge “I am a White female.”77 The court found such allegation in the Charge
sufficient to exhaust administrative remedies for her gender discrimination claim.78

On June 25, 2014, Mr. Brzozowski filed a Charge of Discrimination with the Equal
Employment Opportunity Commission alleging:

On May 5, 2003, [the Commission] hired me as a Toll Collector. On April 17, 2012,

[the Commission] promoted me into the position of Executive Assistant. I Was

discharged on December 12, 2013.

On or about October 2013, l discovered that Alice Sebring (Female, Legal

Assistant) and Anna Marcella (Female, Legal Secretary) were hired for their

respective positions l Was never given the chance to apply to either position
because they Were not posted. Ms. Sebring and Ms. Marcella were both hired as

13

external candidates l also applied for Executive Assistant Information Technology
on September 26, 2013, and Was not selected for that position either. On December
12, 2013, I was suspended and later discharged after l Was falsely accused of
workplace violence by Dorothy Ross (Human Resources Specialist, Female). Ms.
Ross also stated that I threw the manual across the table when I was told l could not
use it.

I believe [the Commission] discriminated against me based on my age (58) and

retaliation in violation of Age Discrimination in Employment Act, sex (male),

national origin (Polish) and in retaliation in violation of Title VII of the Civil Rights

Act of 1964 as amended, Title VII.79

Mr. Brzozowski checked the box for age discrimination in his Charge.80 He also alleged in
the Charge “I believe [the Commission] discriminated against me based on my age (58) and
retaliation in violation of Age Discrimination in Employment Act.”81 He also alleged in the Charge
the Commission did not select him for the IT position, the same adverse action forming the basis
for his age discrimination claim. We find Mr. Brzozowski’S age discrimination claim “fairly within
the scope” of his Charge of Discrimination. Mr. Brzozowski exhausted administrative remedies
for his age discrimination claim.

Mr. Brzozowski states a claim for age discrimination with respect to the IT Executive
Assistant position. He alleges he applied for the IT position, he met the qualifications and the
Commission hired a younger woman for the position.82 We deny the Commission’s motion to
dismiss Mr. Brzozowski’s age discrimination claim with respect to the IT Executive Assistant

position subject to defenses developed in discovery.

2. Mr. Brzozowski fails to state a claim for age discrimination against the
Commission relating to the Office of Diversity and Inclusion position.

Mr. Brzozowski also alleges the Commission discriminated against him because of his age
when it replaced him with a “young woman” in the Office of Diversity and Inclusion.83 The

Commission argues Mr. Brzozowski fails to state an age discrimination claim with respect to his

14

Office of Diversity and lnclusion position because he fails to allege the Commission “terminated
[him] from the ODI position due to his age.”84

Mr. Brzozowski alleges he was fifty-eight years old when the Commission terminated him,
and he suffered age discrimination when the Commission hired a younger woman for “his previous
ODI position.”85 But Mr. Brzozowski fails to allege facts establishing he “was qualified for the
position,” the second element of an age discrimination claim. We dismiss Mr. Brzozowski’s age

discrimination claim with respect to his Office of Diversity and Inclusion position.

E. Mr. Brzozowski states a claim for sex discrimination against the Commission
relating to the IT Executive Assistant position.

Mr. Brzozowski alleges the Commission discriminated against him because of his sex “by
not interviewing him for positions that were historically held by Women.”86 He alleges sex
discrimination When the Commission: (1) hired Mses. Marcella and Sebring for a “confidential
position that was not available to [Commission] employees,”87 (2) hired a woman for the IT
Executive Assistant position, and (3) replaced him with a woman in the Office of Diversity and
Inclusion. The Commission argues he fails to state a claim for sex discrimination

1. Mr. Brzozowski fails to state a claim for sex discrimination against the
Commission for hiring Mses. Marcella and Sebring for a confidential
position.

Mr. Brzozowski alleges the Commission discriminated against him because of his sex
when it hired Mses. Sebring and Marcella for a confidential position. The Commission argues Mr.
Brzozowski fails to state a claim.

To state a claim for sex discrimination, Mr. Brzozowski must allege (1) “[he] was qualified
for the position in question, (2) [he] suffered an adverse employment action, and (3) the evidence

is adequate to create an inference that the adverse employment action [or less favorable treatment]

was based on a trait protected by Title Vll.”88

15

Mr. Brzozowski once again alleges the Commission discriminated against him based on
sex for a position the Commission did not offer to its employees As Chief Judge Stengel explained
in dismissing his initial complaint, Mr. Brzozowski could not apply for the Legal Secretary and
Legal Assistant positions because the Commission posted the positions for external candidates
only under a Commission policy.89 The Commission treated all employees_men and women_-
the same by posting the job only for non-employees While he now pleads Mses. Sebring and
Marcella “were trained for positions that would allow advancement to better positions,” he fails to
show these women were similarly situated as they held different positions than Mr. Brzozowski.90

We dismiss Mr. Brzozowski’s sex discrimination claim against the Commission for hiring

Mses. Sebring and Marcella.

2. Mr. Brzozowski states a sex discrimination claim against the
Commission relating to the IT Executive Assistant position.

Mr. Brzozowski alleges the Commission discriminated against him by hiring a woman for
the IT Executive Assistant position. The Commission argues Mr. Brzozowski fails to state a claim
for sex discrimination because he “sets forth the same basic allegations and theory of liability as
his prior Complaints that were dismissed by this Court.”9] But in dismissing his sex discrimination
claim in the Amended Complaint, we explained Mr. Brzozowski only alleged he “applied for

positions that are historically held by women.”92

Mr. Brzozowski now alleges in his Second Amended Complaint the Commission hired a
woman for the lT Executive Assistant position for which Mr. Brzozowski also applied.93 Mr.
Brzozowski alleges he “was amply qualified” for the IT Executive Assistant position.94 He alleges
he worked in the IT department in 2003 and could “easily perform the duties” in the IT Executive
Assistant position.£°5 Mr. Brzozowski states a claim for sex discrimination against the Commission

for hiring a woman for the IT Executive Assistant position.

16

We deny the Commission’s motion to dismiss Mr. Brzozowski’s sex discrimination claim

relating to the lT Executive Assistant position.

3. Mr. Brzozowski fails to state a claim for sex discrimination against the
Commission relating to the Office of Diversity and Inclusion position.

Mr. Brzozowski alleges the Commission discriminated against him because of his sex
when it replaced him with a woman in the Office of Diversity and Inclusion. The Commission
argues Mr. Brzozowski fails to state a claim.

While Mr. Brzozowski alleges the Commission terminated him and replaced him with a
woman, he does not allege facts showing he “was qualified for the position in question.” Mr.
Brzozowski fails to state a claim for sex discrimination

We grant the Commission’s motion to dismiss Mr. Brzozowski’s sex discrimination claim
based on the Office of Diversity and lnclusion position.

D. Mr. Brzozowski fails to state a claim for national origin discrimination against
the Commission.

1. Mr. Brzozowski fails to state a claim for national origin
discrimination based on Irish favoritism.

Mr. Brzozowski, a person of Polish decent, claims national origin discrimination, alleging
the Commission favors lrish people over Polish people. He alleges “[o]ut of over 2000 employees,
many [Commission] employees appear to have lrish names,” while “few Polish employees are in
the ranks,” leading him to conclude “Polish employees are a small white minority.”96 Mr.
Brzozowksi alleges “[b]eing of Polish descent is a disadvantage on the turnpike in obtaining higher
paying jobs,” as “[m]any lrish employees get the best paying jobs.”97

An employer may not “discriminate against any individual with respect to his

compensation, terrns, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.”98 To state a claim for disparate treatment under Title Vll,

17

Mr. Brzozowski must allege “(1) [he] is a member of a protected class; (2) [he] is qualified for her
position; (3) an adverse employment action was taken against [him]; and (4) that employer treated
similarly situated persons from a different class more favorably, raising an inference of
discrimination.”99

While he generally alleges “[b]eing of Polish descent is a disadvantage on the turnpike in
obtaining higher paying jobs,” he does not allege with any specificity the Commission treated him
differently than any similarly-situated employee. For instance, he does not allege the Commission
replaced him with a similarly-situated employee or failed to promote him in favor of such an
employee.100

We dismiss Mr. Brzozowski’s claim for national origin discrimination against the

Commission based on lrish favoritism.

2. Mr. Brzozowski fails to state a claim for national origin
discrimination based on Ms. Ross’s actions

Mr. Brzozowski claims national origin discrimination, again alleging Ms. Ross “verbally
threatened [Mr. Brzozowski] in Italian, a discriminatory act derogatory to Mr. Brzozowski of
Polish Descent and an act of national origin discrimination”lol Mr. Brzozowski now alleges Ms.
Ross “is believed to be part Irish.”102 I-le also alleges Ms. Ross “treated lrish and Italian
[Commission] employees better than [Mr. Brzozowski] and probably other Polish employees
(since there are not that many Poles employed).”lo3 Mr. Brzozowski alleges Ms. Ross committed
several acts demonstrating national origin discrimination including (1) treating Mr. Brzozowski
unfairly during the December 11, 2013 Excel test, (2) falsely reporting Mr. Brzozowski treated
coworkers poorly, and (3) getting him fired.104

It is not clear whether Mr. Brzozowski sues Ms. Ross for disparate treatment or hostile

work environment To state a claim for hostile work environment, Mr. Brzozowski must allege:

18

(l) he suffered intentional discrimination because of his national origin; (2) the discrimination was
severe and pervasive; (3) the discrimination detrimentally affected him; (4) the discrimination
would detrimentally affect a reasonable person of the same national origin; and, (5) the existence
of respondeat superior liability.105 A single isolated incident, unless extremely serious, is not
sufficient to sustain a hostile work environment claim.106

While Mr. Brzozowski alleges several incidents involving Ms. Ross, we fail to see how
these allegations plead discrimination based on Mr. Brzozowski’s national origin under a disparate
treatment or hostile work environment theory. Mr. Brzozowski fails to allege facts showing Ms.
Ross treated similarly-situated employees better than she treated him, or even knew Mr.
Brzozowski’s national origin Mr. Brzozowski merely concludes “Ms. Ross discriminated against
[him].”107 He cannot plead a claim with such conclusory allegations108

We dismiss Mr. Brzozowski’s claims for national origin discrimination against the
Commission based on Ms. Ross’s actions.
III. Conclusion

ln an accompanying Order, we grant in part and deny in part the Commission defendants’
Motion to dismiss Mr. Brzozowski’s Second Amended Complaint. We dismiss Mr. Brzozowski’s
(l) First Amendment retaliation claim against the Commission for assisting minorities, (2) First
Amendment retaliation claim against Mses. Schlegel and Ross for preventing him from
interviewing for the IT position, (3) unjust enrichment and quantum meruit claims against the
Commission, (4) age discrimination claim with respect to his Office of Diversity and lnclusion
position, (5) sex discrimination claims with respect to his Office of Diversity and lnclusion

position and the confidential position, and (6) national origin discrimination claims against the

Commission. We deny the Commission’s motion to dismiss Mr. Brzozowski’s claims against the

19

Commission for (1) age discrimination with respect to the IT Executive Assistant position and (2)
sex discrimination with respect to the IT Executive Assistant position which will proceed into
discovery. ln a separate Order, we grant the Motion of Governor Corbett, the Pennsylvania

State Police, and Corporal Kernaghan to dismiss the Second Amended Complaint without

prejudice

 

1 Mr. Brzozowski alleges the Commission favors employees of lrish descent over employees of
Polish descent. Of the Commission’s two thousand employees, “many [Commission] employees
appear to have lrish names,” “few Polish employees are in the ranks,” and “Polish employees are
a small white minority.” lrish employees “get the best paying jobs,” while “[b]eing of Polish
descent is a disadvantage on the turnpike in obtaining higher paying jobs.” lrish employees work
in the Legal and Human Relations Departments Mr. Brzozowski believes Human Resources
specialist Dorothy Ross is “part Irish.”

2 ECF Doc. No. 68 jj 29.

3 Id. at jj 46.

4 Id at jj 59.

5 Id. at jj 48.

6 Id. at jjjj 48-49.

7 Id. at jj 51.

8 Id. at jj 55.

9 Ia'. at jj 56.

10 Id. at jjjj 62-63.

11 Ia’. at jj 62.

'2 Id. at jj 63.

13 Id. ar j 86.

14 Id. at jj 57.

20

 

15 Id. at jj 58.

16 Id. at jjjj 102, 104.
17 Id. at jjjj 162-63.
lgld. arjj 105.

191¢1. ar jj 155.

2°1d. ar jj 148.

211d. arjj 150.

22 Id. at jjjj 64-66.

23 ld. at jj 67.

24 Id. ar jj 68.

25 Id. ar jj 25.

26 Id. atjj 155.

27 Id. at Ex. AM-7.
28 Id. arEx. AM-z.
29 ECF Doc. No. 1.
30 ECF DOC. NO. 35.
31 ECF Doc. No. 38.
32 ECF Doc. No. 44.
33 ECF DOC. NO. 48.

34 Brzozowski v. Pennsylvania Tpk. Comm ’n, No. 16-3706, 2018 WL 3057002, at *4 (3d Cir. June
20, 2018).

35 ECF Doc. Nos. 56, 65.

36 ECF Doc. Nos. 66, 67.

21

 

37 ECF Doc. No. 67.
381d
391d

40 When considering a motion to dismiss “[wje accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.” Tatis v. Allied Insterstate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).
To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility When the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” ld. (citing Twombly, 550 U.S. at 556). Our Court
of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must ‘tak[e]
note of the elements [the] plaintiff must plead to state a claim;”’ (2) “it should identify allegations
that, ‘because they are no more than conclusions, are not entitled to the assumption of truth;”’ and,
(3) “[w]hen there are Well-pleaded factual allegations, [the] court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief.” Connelly v. Lane
Consz‘r. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679).

41 ECF Doc. No. 72.

42 ECF Doc. No. 75. Mr. Brzozowski did not sue Pennsylvania State Police Troop, Corporal
Kernaghan, and Governor Corbett in his Second Amended Complaint. When he filed his Amended
Complaint, Mr. Brzozowski failed to remove these defendants from his April 27, 2015 initial
complaint, Which contained allegations of police misconduct and malicious prosecution against
these three defendants (the Police defendants). On February 25, 2016, Judge Stengel dismissed
claims against the Pennsylvania State Police, Corporal Kernaghan, and Governor Corbett with
prejudice, ECF Doc. No. 34 at p. 24, Our court of appeals affirmed, While modifying the judgment
as a dismissal without prejudice. Brzozowski v. Pennsylvania Tpk. Comm 'n, No. 16-3706, 2018
WL 3057002 (3d Cir. June 20, 2018). Our court of appeals held claims the Police defendants have
not yet accrued and will not accrue unless his conviction is invalidated ln his Amended Complaint,
Mr. Brzozowski failed to allege facts from Which we could find these claims have accrued. Mr.
Brzozowski once again fails to allege facts in his Second Amended Complaint showing these
claims accrued. The Police defendants nevertheless moved to dismiss the Second Amended
Complaint. We dismiss the Pennsylvania State Police, Corporal Kemaghan, and Governor Corbett
from the case Without prejudice Mr. Brzozowski suggests the claims have now accrued in his
opposition brief. lf so, he can move for leave to file a Third Amended Complaint to plead these
claims under a future scheduling Order.

44 ECF Doc. No. 67.

44 ECF Doc. No. 68 jj i<).

22

 

45 Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).

46 Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citing Parratt v. Taylor, 451 U.S.
527, 537 n.3 (1981)).

47 Nal`a[e v. Camden Cnly. Corr. Facl`ll'ty, 318 F.3d 575, 584 (3d Cir. 2003).

43 Hill v. Borough of Kutztown, 455 F.3d 225, 241 (3d Cir. 2006).

49 ECF Doc. No. 68 jj 86.

50 Maynard v. Cin ofSan Jose, 37 F.3d 1396, 1403 (9th Cir. 1994), as amended (Nov. 22, 1994).
51 Id_

52 ECF DOC. NO. 68 jj 102.

55 1a at jj 105.

54 ld. atjj107.

55 ld. atjj 108.

56 Id_

52 ld. atjj 188.

54 ld. atjj 190.

59 ld. atjj 193.

40 ld. atjj189.

61 We dismissed Ms. Davis with prejudice.

62 Burton Irnaging Grp. v. Toys “R” Us, Inc., 502 F. Supp. 2d 434, 440 (E.D. Pa. 2007).

63 McGoldrick v. TruePosition, Inc., 623 F. Supp. 2d 619, 624 (E.D. Pa. 2009) (quoting AmeriPro
Search, Inc. v. Fleming Steel Co., 787 A.2d 988, 991 (Pa. Super. Ct. 2001)).

64 Bowden v. DB Schenker, 693 F. App’x 157, 160 (3d Cir. 2017) (citing McGoldrick, 623 F. Supp.

2d at 624) (dismissing at-will employee’s claim for unjust enrichment when she received a salary
for work performed).

65 McGuckin v. Brandywine Realty Tr., 185 F. Supp. 3d 600, 607-08 (E.D. Pa. 2016).

23

 

66 McGoldrick, 623 F. Supp. 2d at 624.

87 ld. ar 625.

68 ECF Doc. No. 68 jj168.

691d_

70 29 U.s.c. § 623(3)(1).

71 Sorgini v. Wissahickon Sch. Dist., 274 F. Supp. 3d 291, 297 (E.D. Pa. 2017).
22 29 U.s.C. § 626(d)(i).

73 Barzanty v. Verizon PA, Inc., 361 F. App’x 411, 414 (3d Cir. 2010).

74 Collins v. Kimberly-Clark Pennsylvania LLC, 247 F. Supp. 3d 571, 587 (E.D. Pa. 2017), ajj"’d,
708 F_ Apr 48 (3d cir. 2017).

75 Hemphill v. Philadelphia Hous. Auth., No. 16-4551, 2016 WL 6995021, at *2 (E.D. Pa. Nov.
30, 2016).

76 Id. at *l.

77 Id. at *2.

731d_

79 ECF Doc. No. 68, Ex. AM-7.
30 Id

81 ld.

82 ld. arjjjj159-66.

85 ld. arjj 168.

84 ECF Doc. No. 72-1, at p. 13.
85 ECF DOC. NO. 68 jj 160.
881¢1. arjj 146.

871¢1. arjj 148.

24

 

133 Koller v. Riley Riper Hollz'n & Colagreco, 850 F. Supp. 2d 502, 517 (E.D. Pa. 2012).
39 ECF Doc. No. 34, at p. 12 (“Contrary to Mr. Brzozowski’s claim of gender discrimination, the
citation to the EEOC’s findings indicates that Mr. Brzozowski was not treated differently from

other individuals but rather all employees men and women, were not able to apply to the
positions.”).

20 ECF Doc. No. 68 jj150.

91 ECF Doc. No. 72-1, at p. 12.
22 ECF Doc. No. 38 jj 4.

93 ECF Doc. No. 68 jj155.

24 ld. at jj 53.

251d_ atjjjj 162-63.

28 ld. atjj ii6.

271d_ atjjjj i24, ii7.

28 42 U.S.C. § 20006-2(a)(i).

22 Forzes v_ Boyerzown Area Sch. Disr., No. 12-6063, 2014 WL 3573104, at *8 (E.D. Pa. Juiy i8,
2014) (citing Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003)).

100 Angelini v. U.S. Facilities, Inc., No. 17-4133, 2018 WL 3155995, at *6 (E.D. Pa. June 27, 2018)
(dismissing Title VII claim alleging “‘minority groups’ were being ‘favored”’ when plaintiff failed
to allege any facts to identify comparator employees how the comparators were similarly-situated,
the manner in which the defendant favored minority employees, when the conduct occurred, and
who carried out the challenged conduct).

181ECF Doc. N6. 68 jj133.

102 ld. at jj 128.

103 Id. at jj 143.

104 ld. at jjjj 129-42.

105 Davis v. Cily ofNewark, 285 F. App’x 899, 902 (3d Cir. 2008).

128 Caver v. Cizy ofTremon, 420 F.3d 243, 262 (3d Cir. 2005).

25

 

107 ECF Doc. No. 68 jj 129.

103 See Connelly, 809 F.3d at 789 (“[A]llegations . . . being merely conclusory are not entitled to
the presumption of truth.”); Elmarakaby v. Wyeth Pharm., Inc., No. 09-1784, 2015 WL 1456686,
at *7 (E.D. Pa. Mar. 30, 2015) (“General allegations of discrimination based on national origin
lacking specificity and lacking any reasonable nexus are insufficient.”).

26

